Mr. Justice HutchisoN
delivered the opinion of the court.
Octavio Rodriguez was convicted of involuntary manslaughter. There is no separate assignment of errors.
Appellant submits that the district court erred in overruling a motion to strike the testimony of a physician who had attended the injured man up to the time of his death and had then performed the autopsy; and in admitting a death certificate. The first of these questions, as developed in the brief for appellant, does not demand serious considera*157tion. The motion to strike was properly overruled.- The death of the injured man had been already established by the testimony of the attending physician. The death certificate was unnecessary and the error, if any, in the, admission thereof was harmless.
Other contentions are: that the district court erred in refusing to give a special instruction requested by the defense; that the verdict was contrary to the evidence; and that the court erred in overruling a motion for a new trial. They are equally without merit.
The judgment and order appealed from must be affirmed.